Name: 2003/623/EC: Commission Decision of 19 August 2003 concerning the development of an integrated computerised veterinary system known as Traces (notified under document number C(2003) 2983)
 Type: Decision_ENTSCHEID
 Subject Matter: information technology and data processing;  organisation of transport;  agricultural policy;  trade
 Date Published: 2003-08-28

 Important legal notice|32003D06232003/623/EC: Commission Decision of 19 August 2003 concerning the development of an integrated computerised veterinary system known as Traces (notified under document number C(2003) 2983) Official Journal L 216 , 28/08/2003 P. 0058 - 0059Commission Decisionof 19 August 2003concerning the development of an integrated computerised veterinary system known as Traces(notified under document number C(2003) 2983)(2003/623/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning the veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2) and in particular Article 20(3) thereof,Having regard to Council Decision 92/438/EEC of 13 July 1992 on computerisation of veterinary import procedures (Shift project), amending Directives 90/675/EEC, 91/496/EEC, 91/628/EEC and Decision 90/424/EEC, and repealing Decision 88/192/EEC(3), as last amended by Regulation (EC) No 806/2003(4), and in particular Article 12 thereof,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(5), as last amended by Regulation (EC) No 806/2003, and in particular Articles 37(2) and 37a(2) thereof,Whereas:(1) Commission Decision 91/398/EEC of 19 July 1991 on a computerised network linking veterinary authorities (Animo)(6), defines the principles governing the communications network linking veterinary units.(2) Commission Decision 92/563/EEC of 19 November 1992 on the database covering the Community's import requirements, envisaged by the Shift project(7), lays down that the Commission must develop the relevant databases.(3) Directive 1999/93/EC of the European Parliament and of the Council of 13 December 1999 on a Community framework for electronic signatures(8) seeks to guarantee the security of and confidence in electronic communication media and facilitate their use by the national and Community authorities to communicate both among themselves and with citizens and economic operators.(4) Point 123 of European Parliament report A5-0405/2002 on measures to control foot-and-mouth disease in the European Union in 2001 and future measures to prevent and control animal diseases in the European Union stipulates that the Commission should, without delay, take measures to improve the existing system for monitoring the movement of live animals within the EU (Animo system).(5) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system(9) lays down that in a second phase, the Commission is to develop the new Animo system.(6) In order to optimise the functions and user interfaces, the Member States need to be closely involved in developing an integrated computerised veterinary system.(7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1In connection with the establishment provided for in Decision 2003/24/EC, of the single architecture known as Traces, combining the functions of the Animo and Shift systems, the Commission shall develop the new Animo system and make it available to the Member States.Article 2For the development of the new Animo system referred to in Article 1 the Commission shall have a budget of EUR 300000.Article 3The Director-General of the Directorate-General for Health and Consumer Protection shall be authorised to sign on behalf of the Commission the contracts needed to implement this Decision.Article 4This Decision is addressed to the Member States.Done at Brussels, 19 August 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 243, 25.8.1992, p. 27.(4) OJ L 122, 16.5.2003, p. 1.(5) OJ L 224, 18.8.1990, p. 19.(6) OJ L 221, 9.8.1991, p. 30.(7) OJ L 361, 10.12.1992, p. 45.(8) OJ L 13, 19.1.2000, p. 12.(9) OJ L 8, 14.1.2003, p. 44.